Exhibit AGREEMENT OF PURCHASE AND SALE THIS AGREEMENT made as of the 21st day of March, 2008. AMONG: MOGUL ENERGY INTERNATIONAL, INC. a body corporate, incorporated pursuant to the laws of the State of Delaware (hereinafter referred to as the "Vendor") - and - EGYPT OIL HOLDINGS LTD., a body corporate, incorporated pursuant to the laws of the federal government of Canada (hereinafter referred to as the "Purchaser") - and - SEA DRAGON ENERGY INC., a body corporate, incorporated pursuant to the federal laws of Canada (hereinafter referred to as “Sea Dragon”) - and - DOVER INVESTMENTS LIMITED, a body corporate, incorporated pursuant to the laws of the Province Ontario (hereinafter referred to as "Dover") WHEREAS Dover is the holder of certain interests in and to the Assets as a bare trustee for Vendor AND WHEREAS Sea Dragon has agreed to hold the Assets as bare trustee for the Purchaser; AND WHEREAS a deed of assignment has been submitted by Dover to the ARE to transfer legal title to the Assets to Sea Dragon; AND WHEREAS Sea Dragon is to become an affiliate of Purchaser and, together with certain others, is responsible to Dover for various liabilities and obligations relative to the Concessions generally and relative to the Assets particularly; AND WHEREAS Vendor wishes to sell and Purchaser wishes to purchase a beneficial interest in the Assets subject to and in accordance with the terms and conditions hereof; NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and the mutual covenants and agreements hereinafter set forth, the Parties have agreed as follows: ARTICLE 1 INTERPRETATION 1.1 Definitions In this Agreement, including the recitals and schedules, unless the context otherwise requires: (a) "Abandonment and Reclamation Obligations" means all obligations to abandon the Wells and to decommission and remove the facilities and equipment and restore and reclaim the surface sites thereof, if any; (b) "Act" means the Income Tax Act (Canada) as amended and the regulations thereunder; (c) "AFE" means an authorization for expenditure, operation notice or other similar financial commitments; (d) "Agreement" means this document, as updated or amended from time to time, together with the schedules attached thereto and made a part hereof; (e) "this Agreement"," herein","hereto","hereof" and similar expressions refer to this agreement of purchase and sale as amended from time to time; (f) "ARE" means Arab Republic of Egypt; (g) "ARE Consent" means all consents and approvals of ARE (whether express consent or deemed consent) which are necessary in order to permit the transfer of the Assets between the Parties, including the transfer of the Concessions; (h) "Assets" means the Petroleum and Natural Gas Rights and the Miscellaneous Interests; (i) "Business Day" means any day which is not a Saturday, Sunday or statutory holiday in Vancouver, British Columbia; (j) "Closing" means the transfer of the Assets from Vendor to Purchaser, the exchange of Specific Conveyances, the issuance of the Shares and the completion of other matters incidental thereto as herein provided for; (k) "Closing Date" means the tenth (10th) Business Day after the date on which the last of the Conditions Precedent has been fulfilled or at such other time as the Parties may agree; (l) "Concessions" means the leases, reservations, permits, licences or other documents of title described in Schedule "A" in which Vendor holds any interest and any document of title issued in substitution for, amendment of or in addition to any of them; (m) "Conditions Precedent" means those conditions set forth in sections 5.1 and 5.2, for the respective benefit of Purchaser and Vendor; (n) "Data" means all records, data and information directly related to the Petroleum and Natural Gas Rights, well files, lease files, agreement files, and production records (including the Title and Operating Documents), but specifically excludes Withheld Information; (o) "Effective Time" means 8:00 a.m., Vancouver time, on December 3, 2007; (p) "EGPC" means Egyptian General Petroleum Corporation; (q) "EGPC Consent" means all consents and approvals of EGPC (whether express consent or deemed consent) which are necessary in order to permit the transfer of the Assets between the Parties, including the transfer of the Concessions; -2- (r) "Environmental Liabilities" means all liabilities in respect of the environment which relate to the Assets or which arise in connection with the ownership thereof or operations pertaining thereto, including, without limitation, liabilities related to or arising from: (i) transportation, storage, use or disposal of toxic or hazardous substances; (ii) release, spill, escape or emission of toxic or hazardous substances; or (iii) pollution or contamination of or damage to the environment; including, without limitation, liabilities to compensate Third Parties for damages and losses resulting from the items described in items (i), (ii) and (iii) above (including, without limitation, damage to property, personal injury and death) and obligations to take action to prevent or rectify damage to or otherwise protect the environment and, for purposes of this Agreement, "the environment" includes, without limitation, the air, the surface and subsurface of the earth, bodies of water (including, without limitation, rivers, streams, lakes and aquifers) and plant and animal life (including humans) but does not include Abandonment and Reclamation Obligations; (s) "Exemptions" has the meaning ascribed thereto in section6.1(q); (t) "General Conveyance" means the general conveyance in the form of Schedule "C"; (u) "Lands" means all of the lands described in Schedule "A" in which Vendor holds any interest, including any lands with which the Lands may be pooled or unitized, and includes the Petroleum Substances within, upon or under those Lands, together with the right to explore for and recover Petroleum Substances to the extent those rights are granted by the Concessions; (v) "Land Schedule" means Schedule "A"; (w) "Losses and Liabilities" means, in relation to a Party, losses, costs, damages and expenses which such Party suffers, sustains, pays or incurs including reasonable legal fees on a solicitor and its own client basis; (x) "Miscellaneous Interests" means the entire interests of Vendor in and to all property, assets and rights, other than Petroleum and Natural Gas Rights, to the extent pertaining to the Petroleum and Natural Gas Rights or the Lands and to which Vendor is entitled at the Closing Date including, without limitation, the entire interests of Vendor in (i) the Title and Operating Documents; and (ii) all contracts, agreements, documents and engineering records to the extent that they relate to the Petroleum and Natural Gas Rights; (y) "Obligations" means, subject to the provisions of sections 7.1 and 7.2, all obligations associated with the Assets; (z) "Parties" means the parties to this Agreement and "Party" means any one of them; (aa) "Permitted Encumbrances" means: (i) liens for taxes, assessments and governmental charges for which payment is not due; (ii) liens incurred or created in the ordinary course of business as security in favor of the person who is conducting the development or operation of the property to which such liens relate for Vendor’s proportionate share of costs and expenses of such development or operation for which payment is not due; -3- (iii) easements, rights of way, servitudes and other similar rights in land (including, without limitation, rights of way and servitudes for roads, railways, sewers, drains, gas and oil pipelines, gas and water mains and electric light, power, telephone, telegraph and cable television conduits, poles, wires and cables); (iv) the right reserved to or vested in any municipality or government or other public authority by the terms of any lease, license, franchise, grant or permit or by any statutory provision, to terminate any such lease, license, franchise, grant or permit or to require annual or other periodic payments as a condition of the continuance thereof; (v) rights of general application reserved to or vested in any governmental authority to levy taxes on Petroleum Substances or any of them or the income therefrom, and governmental requirements and limitations of general application as to production rates or the operations of any property; (vi) royalty burdens, liens, adverse claims, penalties, reductions in interests, conversion rights upon payout and other encumbrances set out in the Land Schedule; (vii) the reservations, limitations, provisions and conditions in any original grants from the ARE of any of the Lands or interests therein and statutory exceptions to title; (viii) the terms and conditions of the Concessions and the Title and Operating Documents; (ix) provisions for penalties and forfeitures which are disclosed in the Land Schedule and which have arisen under operating procedures or similar agreements as a consequence of elections prior to the Effective Time not to participate in operations on the Lands to which the relevant penalty applies; and (x) liens granted in the ordinary course of business to a public utility, municipality or governmental authority with respect to operations pertaining to any of the Assets; (bb) "Petroleum and Natural Gas Rights" means the entire working interests, royalty interests or any other interest of Vendor in the Lands and Concessions, as set forth on Schedule "A"; (cc) "Petroleum Substances" means petroleum, natural gas and related hydrocarbons and all other substances, whether liquid or solid and whether hydrocarbons or not, insofar as granted by the Concessions; (dd) "Purchase Price" has the meaning ascribed thereto in section2.2; (ee) "Regulations" means all statutes, laws, rules, orders and regulations in effect from time to time and made by governments or governmental boards or agencies having jurisdiction over the Assets, Vendor or Purchaser; (ff) "Resulting Entity" means the corporate entity that results from Purchaser amalgamating, consolidating with or merging into another corporation; (gg) "Rights of First Refusal" means a right of first refusal, pre-emptive right of purchase or similar right whereby a Third Party has the right to acquire or purchase a portion of the Assets as a consequence of Vendor having agreed to sell the Assets to Purchaser in accordance herewith; -4- (hh) "Security Interests" means any assignment, security, general security agreement, deed of trust, debenture, land charge, mortgage, charge, pledge, negative pledge, lien or other security interest whatsoever or howsoever created or arising (and the registrations evidencing same) whether absolute or contingent, fixed or floating, perfected or not, which encumbers the title of Vendor in and to any or all of the Assets or any part or portion thereof or the proceeds to be received hereunder; (ii) "Securities Rules" has the meaning ascribed thereto in section6.1(q); (jj) "Shares" means four million (4,000,000) fully paid up and non-assessable common shares without nominal or par value in the capital stock of Purchaser or that number of fully paid up and non-assessable common shares of the Resulting Entity determined pursuant to Article 10; (kk) "Specific Conveyances" means deeds of assignments, conveyances, assignments, transfers, novations and other documents or instruments that are reasonably required or desirable, in accordance with normal oil and gas industry practices, to convey, assign and transfer the Assets to Purchaser and/or Sea Dragon, as applicable, and to novate Purchaser and/or Sea Dragon, as applicable, into the Title and Operating Documents in the place and stead of Vendor and Dover with respect to the Assets; (ll) "Third Party" means any partnership, corporation, trust, unincorporated organization, union, government, governmental department or agency, individual or any heir, executor, administrator or other legal representative of an individual other than a Party; (mm) "Title and Operating Documents" means, to the extent directly related to the Petroleum and Natural Gas Rights, (i) the Concessions; (ii) unit agreements, assignments, trust declarations, operating agreements, royalty agreements, overriding royalty agreements, gross overriding agreements, participation agreements, farm-in agreements, sale and purchase agreements, pooling agreements, common stream agreementsand easements; (iii) agreements for construction, ownership and operation of gas plants, gas gathering systems and other facilities; (iv) permits, licenses and approvals; and (v) other agreements which relate to the Petroleum and Natural Gas Rights or the ownership, operation or exploitation thereof; (nn) "TSX-V"means the TSX Venture Exchange; (oo) "Wells" means all producing, shut-in, suspended, water source or injection wells insofar as they relate to the Lands and all well casings therein, including all facilities that service such wells, excluding any abandoned wells; and (pp) "Withheld Information" means (i) all valuations of the Assets; and (ii) income tax and financial information. 1.2 Article, Section, and Schedule References Except as otherwise expressly provided, a reference in this Agreement to an "Article", "section", "subsection", "paragraph" or "Schedule" is a reference to an article, section, subsection, paragraph, or schedule to this Agreement. -5- 1.3 Interpretation Not Affected by Headings The headings in this Agreement are for convenience only and shall not affect the construction or interpretation of this Agreement. 1.4 Included Words When the context reasonably permits, words suggesting the singular shall be construed as suggesting the plural and vice versa, and words suggesting one gender shall be construed as suggesting other genders. 1.5 Schedules: Appended hereto are the following schedules: Schedule "A" - Land Schedule Schedule "B" - Certificate re Representations and Warranties Schedule "C" - General Conveyance Schedule "D" - Certification of Investment Intent All schedules hereto are incorporated into and as part of this Agreement by this reference as fully as though contained in the body of this Agreement. Wherever any term or condition, express or implied, of such schedule conflicts or is at variance with any term or condition in the body of this Agreement, such term or condition in the body of this Agreement shall prevail. 1.6 Knowledge or Awareness Where in this Agreement a representation or warranty is limited to the knowledge or awareness of Vendor, such knowledge or awareness consists of the actual knowledge or awareness, as the case may be, of the current officers of Vendor after reasonable inquiry but does not include knowledge or awareness of any other person or persons or constructive knowledge. 1.7 Use of Canadian Funds All references to "dollars" or "$" herein shall refer to lawful currency of Canada. 1.8 Derivatives Where a term is defined herein, a capitalized derivative of such term shall have a corresponding meaning unless the context otherwise requires: (a) any reference to a statute shall include and shall be deemed to be a reference to such statute and to the regulations made pursuant thereto, with all amendments made thereto and in force from time to time, and to any statute or regulation that may be passed which has the effect of supplementing or superseding the statute so referred to or the regulations made pursuant thereto; and (b) any reference to "approval", "authorization" or "consent" of a party means, respectively, the written approval, the written authorization and the written consent of such party. -6- 1.9 Interpretation If Closing Does Not Occur In the event that Closing does not occur, each provision of this Agreement which presumes that Purchaser has acquired the Assets hereunder shall be construed as having been contingent upon Closing having occurred. 1.10 Conflicts If there is any conflict or inconsistency between a provision of the body of this Agreement and that of a schedule or a Specific Conveyance, the provision of the body of this Agreement shall prevail. 1.11 Next Business Day If the time for performing an act expires on a Saturday, Sunday or statutory holiday in either the Province of British Columbia or Canada, the time for performing that act shall be extended to the next Business Day. 1.12 Time Any reference to time shall refer to Pacific Standard Time or Pacific Daylight Savings Time during the respective intervals in which each is in force. ARTICLE 2 PURCHASE AND SALE 2.1 Purchase and Sale Vendor hereby agrees to sell the Assets to Purchaser and Purchaser hereby agrees to purchase the Assets and assume the Obligations from Vendor, subject to and in accordance with this Agreement. 2.2 Purchase Price The purchase price to be paid by Purchaser to Vendor for the Assets shall be one of either: (a) Two Hundred Thousand Dollars ($200,000); or (b) One Hundred Thousand Dollars ($100,000) and the Shares. (the "Purchase Price") At least three (3) days prior to the Closing Date, Vendor shall by written notice to the Purchaser elect to receive one of the above options at Closing, and such election shall be deemed to be the Purchase Price for the purposes of this Agreement. 2.3 Allocation of Purchase Price The Purchase Price shall be allocated among the Assets as follows: Petroleum and Natural Gas Rights 100% of the value of thePurchase Price less Miscellaneous Interests $1.00 -7- In determining the Purchase Price, Purchaser has taken into account its assumption of responsibility for the future Abandonment and Reclamation Obligations associated with the Assets and the release of Vendor's responsibility therefor. 2.4 Payment of Purchase Price (a) At Closing and in accordance with Vendor's election pursuant to section 2.2, the Purchaser shall pay or caused to be paid the cash component of the Purchase Price and issue or cause to be issued the Shares, if applicable. (b) Subject to the provisions of Article 4, at Closing Purchaser shall pay all amounts owing to Vendor and Vendor shall pay all amounts owing to Purchaser as of the Effective Time. ARTICLE 3 CLOSING 3.1 Place of Closing Unless otherwise agreed to in writing by the Parties, Closing shall take place at 11:00 a.m. Vancouver time on the Closing Date at the offices of Burstall Winger LLP at Suite 1600, 333 – 7th Avenue S.W., Calgary, Alberta, Canada. 3.2 Effective Time of Transfer The transfer and assignment of the Assets from Vendor to Purchaser shall be effective as of the Effective Time, however, possession and title to the Assets shall not pass to Purchaser until the completion of Closing. 3.3 Deliveries at Closing (a) At Closing, Vendor shall table the following: (i) a copy of the relevant consents, approvals, confirmations or waivers, if any, and obtained by or on behalf of Vendor; (ii) a copy of all the documents comprising the EGPC Consent with respect to the transfer of an interest in the Concessions to Sea Dragon, as set out herein; (iii) a copy of all the documents comprising the ARE Consent with respect to the transfer of an interest in the Concessions to Sea Dragon, as set out herein; (iv) the General Conveyance, executed by Vendor; (v) the Specific Conveyances, executed by Vendor and Dover, as applicable; (vi) the certificate described in subsection 5.1(a); (vii) such other items as may be specifically required hereunder or as may be reasonably requested by Purchaser upon reasonable notice to Vendor. (b) At Closing, Purchaser shall table the following: -8- (i) a certified cheque, bank draft or wire for the cash component of the Purchase Price and a share certificate of Purchaser issued in the name of Vendor for the Shares, if applicable; (ii) the certificate described in section5.2(a); and (iii) such other items as may be specifically required hereunder or as may be reasonably requested by Vendor upon reasonable notice to Purchaser. (c) The items tabled at Closing pursuant to subsections 3.3(a) and (b) shall be held in escrow until all of such items have been tabled and each of the Parties has acknowledged that it is satisfied therewith, whereupon such escrow shall be terminated and the Closing shall have occurred.If such escrow is not released on or before 4:00 p.m. Vancouver time on the Closing Date and the Parties do not agree to an extension of the escrow, the Closing shall not occur, the General Conveyance and the Specific Conveyances will be destroyed and the balance of the documents tabled by a Party pursuant to this section 3.3 shall be returned to such Party. 3.4 Delivery of Data After Closing, Vendor shall upon request of Purchaser from time-to-time and at any time deliver copies of the Data which it has in its possession within five (5) days of receiving such request. 3.5 Specific Conveyances Vendor and Dover shall prepare the Specific Conveyances and Purchaser shall bear all costs incurred in registering any Specific Conveyances and registering any further assurances required to convey the Assets to Purchaser or to Sea Dragon, as applicable.Upon execution of this Agreement, Sea Dragon and Dover shall forthwith execute and the Purchaser shall register all Specific Conveyances required to be submitted to the EGPC or any other governmental agency or department of the ARE with respect to the transfer of a 20% interest in the Concessions (the "Concession Interest").Should Closing not occur for any reason and Sea Dragon has been recognized by EGPC or ARE as the registered holder of the Concession Interest, then Sea Dragon shall hold the Concession Interest in trust as a bare trustee for the benefit of Vendor until such time as the Concession
